ORDER

PER CURIAM.
Derrick Woolfolk (“Movant”) appeals from the motion court’s judgment denying *805his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. Movant raises two points on appeal. In his first point, Movant claims that the motion court erred in denying his post-conviction claim that his plea counsel was ineffective for misadvising him about the length of the sentence and parole eligibility. Second, Movant claims that his counsel’s attempt to persuade him to enter a guilty plea resulted in Movant and counsel having conflicting interests concerning Mov-ant’s case. Movant argues that had his counsel provided effective assistance, he would have refused to plead guilty and would have insisted on going to trial. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order. ■
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. Rules Crim. P.2004, unless otherwise indicated.